     CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 1 of 19




                  UNITED STATES DISTRICT COURT
                     DISTRICT OF MINNESOTA


IN RE CATTLE ANTITRUST                    Case No. 19-cv-1222 JRT/HB
LITIGATION

This document relates to:

ALL CASES


KENNETH PETERSON, et al.                  Case No. 19-cv-1129 JRT/HB

                            Plaintiffs,
v.

JBS USA FOOD COMPANY
HOLDINGS, TYSON FOODS, INC.
CARGILL, INC., and NATIONAL
BEEF PACKING COMPANY,

                         Defendants,



  Defendants’ Memorandum of Law in Opposition to Plaintiffs’
“Motion to Narrowly Lift the Discovery Stay to Require Defendants
      to Produce Documents Recently Provided to the DOJ”
   CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 2 of 19




                         TABLE OF CONTENTS

Table of Authorities…………………………………………………………………. ii

Summary of Argument……………………………………………………………… 1

Statement of Facts…………………………………………………………………… 2

Argument……………………………………………………………………………… 5

Conclusion……………………………………………………………………………. 13
      CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 3 of 19




                                   TABLE OF AUTHORITIES

Edstrom v. Anheuser-Busch InBEV SA/NV, No. 13-CV-01309 MMC (NC),
 2013 WL 4529725 (N.D. Cal. Aug. 26, 2013) ------------------------------------- 8, 12

In re Domestic Airline Travel Antitrust Litig., 174 F. Supp. 3d 375 (D.D.C.
  2016) -------------------------------------------------------------------------------------- 6, 7, 11

In re Flash Memory Antitrust Litig., No. C 07-0086 SBA, 2008 WL 62278
  (N.D. Cal. Jan. 4, 2008) ---------------------------------------------------------------- 12-13

In re Graphics Processing Units Antitrust Litig., No. C 06-07417 WHA, 2007
  WL 2127577 (N.D. Cal. July 24, 2007) ------------------------------------ 8, 9, 12, 13

In re LIBOR-Based Financial Instruments Antitrust Litig., No. 11-MD-2262
  (NRB), ECF No. 489 (S.D.N.Y. Oct. 18, 2013) --------------------------------------- 12

In re Platinum and Palladium Antitrust Litig., No. 14-cv-9391-GHW, ECF
  No. 48 (S.D.N.Y. Apr. 21, 2015) -------------------------------------------------- 9, 10, 11

In re Rail Freight Fuel Surcharge Antitrust Litig., 1:07-MC-00489-PLF-GMH,
  ECF No. 114 (D.D.C. June 23, 2008) --------------------------------------------------- 12

In re Term Commodities Cotton Futures Litig., No. 12 Civ. 5126(ALC)(KNF),
  2013 WL 1907738 (S.D.N.Y. May 8, 2013) ------------------------------------------- 12

In re: Pre-Filled Propane Tank Antitrust Litig., No. 14-02567-MD-W-GAF,
  2015 WL 11022887 (W.D. Mo. Feb. 24, 2015) ------------------------------- 8, 11, 12

In re: Wholesale Grocery Prod. Antitrust Litig., No. CV09MD2090ADMAJB,
  2010 WL 11469883 (D. Minn. Mar. 3, 2010) ------------------------------------ 10, 12

Remote Techs., Inc. v. Data Int’l Co., No. CV 10-1678 (MJD/JSM), 2012 WL
 13028102 (D. Minn. Aug. 29, 2012) ------------------------------------------------------- 6




                                                 - ii -
    CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 4 of 19




                        SUMMARY OF ARGUMENT

      Plaintiffs (1) request that this Court reconsider its April 14 Order

staying all document discovery pending resolution of Defendants’ motions to

dismiss (“Stay Order”), and (2) seek to end-run the Rule 34 Request for

Production process established in that Stay Order. But Plaintiffs fail to provide

the “compelling circumstances” required by Local Rule 7.1(j) to reconsider that

Order,1 let alone good cause to lift the discovery stay.

      When this Court issued its Stay Order that specifically denied Plaintiffs’

request for materials produced to government regulators from 2014, it was well

aware of calls for the U.S. Department of Justice (“DOJ”) to open an antitrust

investigation and issue Civil Investigative Demands (“CIDs”). The fact that

those CIDs issued later justifies neither reconsideration of this Court’s Stay

Order nor lifting of the discovery stay. Numerous courts have rejected similar

requests by antitrust plaintiffs to partially lift a discovery stay when

defendants have produced documents to antitrust regulators. Those courts

found that the burden on defendants outweighs any prejudice to the plaintiffs.

This Court should do the same.




1     Under the Local Rules, motions to reconsider are prohibited “[e]xcept
with the court’s prior permission,” which is granted only upon a showing of
“compelling circumstances.” D. Minn. L.R. 7.1(j).

                                        1
     CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 5 of 19




                          STATEMENT OF FACTS

      On February 25, 2020, the parties filed a Joint Status Report and Letter

Brief,2 describing their positions on whether, and if so, to what extent discovery

and/or discovery planning should proceed while the Court considers

Defendants’ motions to dismiss. In that Letter Brief, Plaintiffs requested that

Defendants be required, among other things, to produce certain documents and

communications supplied “from January 1, 2014”3 to the DOJ, U.S.

Department of Agriculture (“USDA”), U.S. Government Accountability Office

(“GAO”), Grain Inspection, Packers and Stockyards Administration (“GIPSA”),

U.S. Commodity Futures Trading Commission (“CFTC”), and self-regulatory

boards of the Chicago Mercantile Exchange. See Letter Brief, at 7 & Pls.’

Proposed Order Re: Discovery, ECF No. 192-5, at 3-4. Defendants objected to

Plaintiffs’ requested discovery because of the burden and because the ruling on

the motions to dismiss could either end the case altogether or dramatically

affect the scope of discovery. Letter Brief, at 16-17.




2     Joint Status Report and Letter Brief, ECF No. 192 (“Letter Brief”).
Unless otherwise noted, references to ECF are to the docket of In Re Cattle
Antitrust Litigation, 19-cv-1222 (JRT/HB). Citations are to the page numbers
assigned by the CM/ECF system.
3     As Defendants noted at the time, “Plaintiffs’ proposed order says only
‘from January 1, 2014,’ but Defendants presume they mean ‘from January 1,
2014 to present.’” Letter Brief, at 16 n.1.

                                       -2-
    CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 6 of 19




      On March 3, 2020, the Court heard arguments on these issues. See ECF

No. 193. After that hearing, but before the Court ruled on these issues, Cattle

Plaintiffs wrote the Court about what Plaintiffs described as “two

developments [that] bolstered Plaintiffs’ position.” Letter from Stacey P.

Slaughter to The Honorable Hildy Bowbeer dated April 6, 2020 [attached as

Ex. A].4 Those “two developments” involved requests by U.S. Senators that the

DOJ open an antitrust investigation into alleged price fixing in the cattle and

beef markets. Id.

      On April 14, 2020, this Court entered an Order, ECF No. 196 (the “Stay

Order”), in which it ruled that the parties may serve a limited number of Rule

34 requests but that no party would be required to produce any documents in

response to those Requests while Defendants’ motions to dismiss remain

pending. The Court ruled that the only documents or information the parties

would be required to produce while those motions to dismiss were pending were

those the Court specified in Attachment 1 (which Defendants have already

produced), which relate to document retention and technology use policies, ESI

systems,   email    systems,   non-custodial   data   sources,   recordkeeping,




4      Unless otherwise stated, all citations to “Ex.” refer to exhibits attached
to the Declaration of David P. Graham in Support of Defendants’ Opposition to
Plaintiffs’ “Motion to Narrowly Lift the Discovery Stay to Require Defendants
to Produce Documents Recently Provided to the DOJ” (“Graham Decl.”).

                                      -3-
    CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 7 of 19




organization structure, and employees’ roles from January 1, 2014 to

December 31, 2019. Stay Order, at 2-5, 10 & Attachment 1.

      In so ruling, the Court took “into account the interests that favored

deferring a significant burden of discovery that might ultimately prove

unnecessary, as well as the interests that favored moving the litigation forward

efficiently and expeditiously if the motions to dismiss are denied in whole or in

part,” and found that allowing only this limited discovery would allow

“significant and meaningful progress [to] be made on a number of fronts, while

still conserving resources and moderating unfairness or prejudice.” Id. at 9. As

to Plaintiffs’ specific request that Defendants produce documents produced to

government regulators, including the DOJ, the Court held that those

documents were not “so easily identified and gathered and so clearly relevant

in their entirety that they should be excepted from the parties’ agreements to

forgo document production pending resolution of the motions to dismiss,” such

that Defendants should be required to produce those documents while the

motions to dismiss remain pending. Id. at 3-4.

      In late May, Cargill, Incorporated, JBS USA Holdings, Inc., National

Beef Packing Company, LLC, and Tyson Foods, Inc., received identical CIDs

from the DOJ Antitrust Division.5 Each CID has three requests (referred to as


5     See Graham Decl. Ex. E; Declaration of Kathryn N. Hibbard in Support
of Defendants’ Opposition to Plaintiffs’ “Motion to Narrowly Lift the Discovery

                                      -4-
    CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 8 of 19




“Specifications” in the CIDs). The first requests documents that the Plaintiffs

in these cases already possess.6 The other two requests are very similar to the

requests Plaintiffs made back in February that this Court denied in its Stay

Order—specifically, they call for documents that Defendants have produced to

two different federal agencies in connection with investigations in the fed

cattle, beef packing, and fed cattle futures markets.7 For the following reasons,

production of these documents should be denied.

                                 ARGUMENT

            PLAINTIFFS HAVE NOT SHOWN COMPELLING
       CIRCUMSTANCES FOR RECONSIDERING, OR GOOD CAUSE
             FOR LIFTING, THIS COURT’S STAY ORDER

      When this Court stayed document discovery in April, it was aware of

calls for the DOJ to open an antitrust investigation and issue CIDs. The fact

that those CIDs have now issued does not provide compelling circumstances



Stay to Require Defendants to Produce Documents Recently Provided to the
DOJ” (“Hibbard Decl.”) Ex. A; Declaration of Benjamin L. Ellison in Support of
Defendants’ Opposition to Plaintiffs’ “Motion to Narrowly Lift the Discovery
Stay to Require Defendants to Produce Documents Recently Provided to the
DOJ” (“Ellison Decl.”) Ex. A; Declaration of Donald G. Heeman in Support of
Defendants’ Opposition to Plaintiffs’ “Motion to Narrowly Lift the Discovery
Stay to Require Defendants to Produce Documents Recently Provided to the
DOJ” (“Heeman Decl.”) Ex. A.
6     See Graham Decl. Ex. E, Spec. No. 1; Hibbard Decl. Ex. A, Spec. No. 1;
Ellison Decl. Ex. A, Spec. No. 1; Heeman Decl. Ex. A, Spec. No. 1.
7     Compare Letter Brief, at 7, and Pls.’ Proposed Order re: Discovery, ECF
No. 192-5, at 3-4, with Graham Decl. Ex. E, Spec. Nos. 2-3; Hibbard Decl. Ex.
A, Spec. Nos. 2-3; Ellison Decl. Ex. A, Spec. Nos. 2-3; Heeman Decl. Ex. A, Spec.
Nos. 2-3.

                                      -5-
     CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 9 of 19




for reconsidering, or good cause for lifting, the Court’s Stay Order, even in the

“limited” way Plaintiffs request. See, e.g., Remote Techs., Inc. v. Data Int’l Co.,

No. CV 10-1678 (MJD/JSM), 2012 WL 13028102, at *2 (D. Minn. Aug. 29, 2012)

(finding no “compelling circumstances” where moving party restated prior

arguments instead of identifying a manifest error of law or adducing newly

discovered evidence); In re Domestic Airline Travel Antitrust Litig., 174 F.

Supp. 3d 375 (D.D.C. 2016) (finding no “good cause” to lift discovery stay prior

to resolution of the motions to dismiss, even for “limited” purpose of seeking

discovery as to materials that defendants had provided the Government as part

of related ongoing antitrust investigation).

      The first request in the DOJ’s CIDs is not at issue. As the Court will note

upon reviewing it, Plaintiffs already possess the documents called for by that

request. With respect to the other two requests, the Court should not lift the

discovery stay for the following reasons.

      First, those requests are very similar to the ones Plaintiffs made and

that this Court rejected for lack of relevancy in its Stay Order. The Stay Order

stated that the documents responsive to those requests were not “so clearly

relevant” that they should be produced now, as opposed to after the motions to

dismiss are decided. Stay Order, at 3-4. That conclusion still applies with full

force. The second and third requests in the CIDs ask for documents produced

to two other federal agencies in connection with certain investigations, but

                                       -6-
    CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 10 of 19




they are not limited to investigations of possible anticompetitive activity by

Defendants. Like Plaintiffs’ requests in February, they sweep more broadly

than the issues relevant to these cases, even if the motions to dismiss are

denied.

      Second, the Court already recognized that these types of document

requests “should be made and responded to pursuant to Federal Rule of Civil

Procedure 34.” Stay Order, at 4. There is no justification for Plaintiffs’ request

to lift the discovery stay to require the wholesale production of documents

circumventing the Rule 34 process that the Court established in the Stay

Order.

      In re Domestic Airline Travel Antitrust Litigation, is instructive. There,

a discovery stay was in place pending briefing on motions to dismiss. Plaintiffs

sought to lift that stay for the limited purpose of receiving documents the

defendants had produced to the government in its related ongoing antitrust

investigation. The court denied the motion, noting that the burden on

defendants outweighed any prejudice to the plaintiffs:

      With respect to the burden on Defendants, it is important to
      consider that Defendants’ responses to Plaintiffs’ discovery request
      may differ properly from their responses to the Government’s
      subpoenas requesting the materials in question. Relatedly,
      Defendants’ privacy interests militate against providing the
      materials now when they, possibly, may never have to be provided
      in this case. Even a protective order cannot fully dissipate the
      burden of responding to the request and providing responsive


                                       -7-
    CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 11 of 19




      materials. Those issues are best left untouched until after the
      Court resolves Defendants’ planned motions to dismiss.

174 F. Supp. 3d at 377. As another court similarly recognized in denying

discovery of DOJ productions while motions to dismiss were pending, although

the records sought had already been gathered and produced to the DOJ, “there

would be the issue of various objections . . . that might be assertable against

plaintiffs that were unasserted against the government.” In re Graphics

Processing Units Antitrust Litig., No. C 06-07417 WHA, 2007 WL 2127577, at

*5 (N.D. Cal. July 24, 2007); accord In re: Pre-Filled Propane Tank Antitrust

Litig., No. 14-02567-MD-W-GAF, 2015 WL 11022887, at *3 (W.D. Mo. Feb. 24,

2015) (denying motion to lift discovery stay to obtain documents defendants

produced to FTC; even when “documents have already been assembled and

produced to government agencies, thus reducing the burden to [the d]efendants

somewhat, [the d]efendants’ need to review such a large volume of documents

prior to producing them would be a significant burden” (alterations in original;

citation omitted)); Edstrom v. Anheuser-Busch InBEV SA/NV, No. 13-CV-

01309 MMC (NC), 2013 WL 4529725, at *3 (N.D. Cal. Aug. 26, 2013) (denying

motion to compel production of documents defendants produced to DOJ in

related investigation before ruling on pending motion to dismiss; although the

documents had already been organized and produced to the DOJ, “some review

and further refining would be necessary before turning them over to plaintiffs,”



                                      -8-
    CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 12 of 19




and, “depending on [the court’s] ruling [on the motion to dismiss], [some of the

documents] may not need to be produced at all”). The same is true here because

not all of the documents being produced to the DOJ will be relevant to

Plaintiffs’ claims.8

      Third, it is proper to maintain the stay because “adjudicating the

motions to dismiss will shed light on the best course for discovery.” In re

Graphics Processing Units Antitrust Litig., 2007 WL 2127577, at *5. In that

case, like here, the plaintiffs were seeking the production of documents that

the defendants had produced to the DOJ’s Antitrust Division. And the

defendants in that case sought a discovery stay pending a decision on their

motions to dismiss. The court denied plaintiffs’ request, noting that “resolving

the motions to dismiss is the better course . . . [because] [i]f the complaint

proves to be so weak that any discovery at all would be a mere fishing

expedition, then discovery will likely be denied.” Id. The court noted that was

particularly true because it was not a case “where it is almost certain that the

complaint is viable, such as is often true where guilty pleas have already been


8     Defendants would also have to re-review the documents to designate
them as confidential under the protective order in these cases. Courts have
identified that process as an additional burden when denying motions to lift
discovery stays. E.g., In re Platinum and Palladium Antitrust Litig., No. 14-
cv-9391-GHW, ECF No. 48, at *2 (S.D.N.Y. Apr. 21, 2015) [attached as Ex. B]
(“Even the documents previously produced to government regulators will still
need to be re-reviewed by defendants for different relevance, confidentiality,
data privacy, and privilege considerations.”).

                                      -9-
    CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 13 of 19




entered in a parallel criminal case. . . Here, there has been no indictment, much

less any guilty plea by any defendant.” Id. The same is true in these cases.9

      Fourth, Plaintiffs will suffer no prejudice if the stay is not lifted because

there are no preservation issues with respect to the documents requested. In

In re: Wholesale Grocery Prod. Antitrust Litig., No. CV09MD2090ADMAJB,

2010 WL 11469883 (D. Minn. Mar. 3, 2010), plaintiffs sought a partial lifting

of the discovery stay to obtain the documents that defendants had produced to

the FTC in its antitrust investigation. In denying that motion, the court noted

that “this is not a situation in which necessity demands disclosure. ‘In this

case, the plaintiffs seek production of documents (not testimony) already

compiled and turned over to the government. There is little risk that these

documents will be unavailable in the future.’” Id. at *3 (citation omitted).

Likewise, in this case the documents sought by Plaintiffs will be available in

the future.




9      See also, e.g., In re Platinum and Palladium Antitrust Litig., supra, ECF
No. 48, at *2-3 (“Although the Court is not in a position to evaluate the merits
of defendants’ anticipated motion to dismiss, the legal and factual issues in
this case will undoubtedly come into sharper relief once the Court rules on the
motion. As a consequence, the Court will not require defendants to engage in
costly discovery until the issues are more fully developed.”).

                                      - 10 -
     CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 14 of 19




      Nor will awaiting decision on the pending motions to dismiss result in

undue delay.10 The motions are fully briefed and were argued on June 8, 2020.

See ECF No. 209. If the Court denies the motions to dismiss, continuing the

stay through the date of denial will have added only a few months to its

duration (as Plaintiffs themselves admit, see Pls.’ Br., ECF No. 218, at 8)—a

relatively short length of time, given that it took Plaintiffs over four years to

file their initial complaints, which challenge conduct allegedly beginning

January 1, 2015.11 See In re: Pre-Filled Propane Tank Antitrust Litig., 2015

WL 11022887, at *2 (finding party resisting discovery stay’s prejudice

argument undermined because “the party could have brought many of these

claims years ago, yet instead they waited until this litigation”).

      Indeed, if their present motion is denied, Plaintiffs will be no differently

situated than many other antitrust plaintiffs who have waited until motions

to dismiss are decided before obtaining documents that defendants have

produced to government agencies. See, e.g., In re Domestic Airline Travel

Antitrust Litig., 174 F. Supp. 3d 375; In re Platinum and Palladium Antitrust

Litig., supra, ECF No. 48 (staying discovery, including of documents produced




10    Plaintiffs protest that they “filed their initial complaint well over a year
ago,” Pls.’ Br., ECF No. 218, at 8, but fail to note that the stay accounts for only
three months of that time.
11    See Class Action Compl., ECF No. 1 (filed 4/26/19) in Peterson, at 4; Class
Action Compl., ECF No. 1 (filed 5/7/19) in In re Cattle, at 4.

                                       - 11 -
     CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 15 of 19




to U.S. government regulators, pending motions to dismiss); In re: Pre-Filled

Propane Tank Antitrust Litig., 2015 WL 11022887; In re Term Commodities

Cotton Futures Litig., No. 12 Civ. 5126(ALC)(KNF), 2013 WL 1907738, at *7

(S.D.N.Y. May 8, 2013) (staying discovery, including of documents defendants

produced to CFTC, until resolution of pending motion to dismiss); In re

Graphics Processing Units Antitrust Litig., 2007 WL 2127577; In re LIBOR-

Based Financial Instruments Antitrust Litig., No. 11-MD-2262 (NRB), ECF No.

489 (S.D.N.Y. Oct. 18, 2013) [attached as Ex. C] (denying plaintiffs’ request for

disclosure of documents defendants produced to government entities pending

resolution of motion to dismiss); Edstrom, 2013 WL 4529725; In re Rail Freight

Fuel Surcharge Antitrust Litig., 1:07-MC-00489-PLF-GMH, ECF No. 114

(D.D.C. June 23, 2008) [attached as Ex. D] (staying discovery, including of

documents defendants previously produced to government regulators, pending

resolution of motions to dismiss); In re: Wholesale Grocery Prod. Antitrust

Litig., 2010 WL 11469883.

      Finally, the cases cited by Plaintiffs do not justify their request to lift the

discovery stay. See Pls.’ Br., ECF No. 218, at 5 n.6 & 8-9. Apart from In re

Lithium Ion Batteries Antitrust Litig., Pls.’ Ex. M, they provide little to no

reasoning for their decision to permit early discovery.12 And the Lithium Ion


12     As one court has observed, “reasoning by analogy to a minute order with
little discussion is a largely fruitless exercise.” In re Flash Memory Antitrust

                                       - 12 -
    CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 16 of 19




Batteries case did not involve a pending motion to dismiss, which factored

significantly into the court’s decision: “With no motion to dismiss pending, it is

premature to disallow discovery on the basis that a yet-to-be-filed complaint

may fail to state a plausible claim for relief. At this time, the Court will not

disallow discovery simply because the Defendants anticipate filing motions to

dismiss.” See id. at *5. Additionally, the court there did stay discovery as to

three defendants who explained that they would have to re-review the

documents they had already produced to the DOJ and/or a Grand Jury. Id. at

*5-6.

                                CONCLUSION

        As stated in In re Graphics, supra, turning documents over to the

government “does not mean that everyone else has an equal right to rummage

through the same records.” 2007 WL 2127577, at *5. For the foregoing reasons,

Defendants respectfully submit that Plaintiffs’ Motion should be denied, and

the Stay Order continued unmodified pending resolution of the motions to

dismiss.




Litig., No. C 07-0086 SBA, 2008 WL 62278, at *2 (N.D. Cal. Jan. 4, 2008)
(denying motion to compel production of documents defendants produced to
DOJ as part of its antitrust investigation before the filing of plaintiffs’
amended complaints).

                                      - 13 -
   CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 17 of 19




Date: July 31, 2020                          Respectfully submitted,

s/ Christopher R. Morris                     s/ Ulrike B. Connelly
Lewis A. Remele, Jr., Reg. No. 90724         David P. Graham, Reg. No. 0185462
Christopher R. Morris, Reg. No. 230613       DYKEMA GOSSETT, PLLC
BASSFORD REMELE, PA                          4000 Wells Fargo Center
100 South 5th Street, Suite 1500             90 South 7th Street
Minneapolis, MN 55402                        Minneapolis, MN 55402
(612) 333-3000                               (612) 486-1521
lremele@bassford.com                         dgraham@dykema.com
cmorris@bassford.com
                                             Jon B. Jacobs
William F. Hargens                           Jeremy C. Keeney
Mark F. Enenbach                             PERKINS COIE LLP
Patrick E. Brookhouser, Jr.                  700 13th Street, NW, Suite 800
Matthew G. Munro                             Washington, DC 20005
MCGRATH NORTH MULLIN &                       (202) 654-1758
KRATZ, PC LLO                                jbjacobs@perkinscoie.com
First National Tower, Suite 3700             jkeeney@perkinscoie.com
1601 Dodge Street                            Admitted Pro Hac Vice
Omaha, NE 68102
(402) 341-3070                               Susan E. Foster
whargens@mcgrathnorth.com                    Ulrike B. Connelly
menenbach@mcgrathnorth.com                   PERKINS COIE LLP
pbrookhouser@mcgrathnorth.com                1201 Third Avenue, Suite 4900
mmunro@mcgrathnorth.com                      Seattle, WA 98101-3099
Admitted Pro Hac Vice                        (206) 359-8846
                                             sfoster@perkinscoie.com
Counsel for Defendants JBS USA Food          uconnelly@perkinscoie.com
Company, JBS Packerland, Inc. and Swift      Admitted Pro Hac Vice
Beef Company, and Special Appearance
for Defendant JBS S.A. in the Cattle         Counsel for Defendants Tyson Foods, Inc.
 Action                                      and Tyson Fresh Meats, Inc. in the Cattle
                                             Action and for Tyson Foods, Inc. in the
                                             Peterson Action

s/ Donald G. Heeman                          s/ Kathryn N. Hibbard
Donald G. Heeman, Reg. No. 0286023           Kathryn N. Hibbard, Reg. No. 0387155
Jessica J. Nelson, Reg. No. 0347358          X. Kevin Zhao, Reg. No. 0391302
Randi J. Winter, Reg. No. 0391354            Holley C. M. Horrell, Reg. No. 0399636
SPENCER FANE                                 GREENE ESPEL PLLP
100 South Fifth St., Suite 2500              222 South 9th Street, Suite 2200
Minneapolis, MN 55402                        Minneapolis, MN 55402

                                         - 14 -
   CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 18 of 19




(612) 268-7000                            (612) 373-0830
dheeman@spencerfane.com                   khibbard@greeneespel.com
jnelson@spencerfane.com                   kzhaeo@greeneespel.com
rwinter@spencerfane.com                   hhorrell@greeneespel.com

Stephen Neuwirth                          Mark W. Ryan
Sami H. Rashid                            Michael E. Lackey, Jr.
QUINN EMANUEL URQUHART &                  Nicole A. Saharsky
SULLIVAN LLP                              MAYER BROWN LLP
51 Madison Avenue                         1999 K Street, NW
New York, NY 10010                        Washington, DC 20009
(212) 849-7000                            (202) 263-3338
stephenneuwirth@quinnemanuel.com          mryan@mayerbrown.com
samirashid@quinnemanuel.com               mlackey@mayerbrown.com
Admitted Pro Hac Vice                     nsaharsky@mayerbrown.com
                                          Admitted Pro Hac Vice
Ethan Glass, Reg. No. 0316490
QUINN EMANUEL URQUHART &                  Counsel for Defendants Cargill,
SULLIVAN LLP                              Incorporated and Cargill Meat Solutions
1300 I Street NW, Suite 900               Corporation in the Cattle Action and for
Washington, D.C. 20005                    Cargill, Incorporated in the Peterson
(202) 538-8265                            Action
ethanglass@quinnemanuel.com
                                          s/ Benjamin L. Ellison
Counsel for Defendant JBS USA Food        Andrew M. Luger, Reg. No. 0189261
Company Holdings in the Peterson Action   Benjamin L. Ellison, Reg. No. 0392777
                                          JONES DAY
                                          90 South Seventh Street, Suite 4950
                                          Minneapolis, MN 55402
                                          (612) 217-8862
                                          aluger@jonesday.com
                                          bellison@jonesday.com

                                          Julia E. McEvoy
                                          JONES DAY
                                          51 Louisiana Avenue, N.W.
                                          Washington, D.C. 2001-2113
                                          (202) 879-3867
                                          jmcevoy@jonesday.com
                                          Admitted Pro Hac Vice

                                          Paula W. Render
                                          JONES DAY
                                          77 West Wacker, Suite 3500
                                          Chicago, Illinois 60601-1692

                                     - 15 -
CASE 0:19-cv-01222-JRT-HB Document 227 Filed 07/31/20 Page 19 of 19




                                   (312) 269-1555
                                   prender@jonesday.com
                                   Admitted Pro Hac Vice

                                   Counsel for Defendant National Beef
                                   Packing Company, LLC in the Cattle and
                                   Peterson Actions




                               - 16 -
